



Exhibit 10.25




SECOND AMENDMENT TO LEASE


THIS SECOND AMENDMENT (“Amendment 2”) is executed as of the 18th day of May,
2016, between Kalberer Company, an Oregon corporation (“Landlord”) and
Pixelworks, Inc., an Oregon corporation (“Tenant”).


Landlord and Tenant are parties to the Office Lease (“Lease”), dated September
10, 2008 and Amendment dated July 1, 2013. The Lease and Amendment are for
approximately 4,875 rentable square feet, Suite 101 (“Premises”) in the Durham
Plaza Building (“Building”) located at 16760 Upper Boones Ferry Road, Lake
Oswego, Oregon.


NOW, THEREFORE, the parties agree to modify the Lease and Amendment as follows:


1.
As-Is. Tenant accepts the Premises in as-is condition with the following work
provided by the Landlord:

a.
Professionally shampoo the carpets and touch up paint within the Premises.

b.
Repair light fixtures in the kitchen.

c.
Replace all malfunctioning soffit light fixtures within the Premises.



2.
Section I, Term of Lease: This Section is hereby amended such that the current
term of the Lease will continue through December 31, 2019, regardless of when
the actual Commencement Date occurred. The definition of the term “Expiration
Date” shall hereby mean and refer to December 31, 2019.



3.
Section K, Base Rent Adjustment: Effective January 1, 2017, Section 1.1(K) of
the Lease is hereby deleted and replaced with the following:



Month        $ Per RSF    Base Rent    
Month 1        $0.00        $0.00
Months 2-12        $24.00        $9,750.00    
Months 13-24    $24.72        $10,043.00
Months 25-36    $25.46        $10,343.00


4.
Section L, Base Year: The base year of the Lease is modified as follows:

Real Property Taxes for 2016-17 / Operating Expenses 2017


5.
Section O, Security Deposit:

Tenant currently has a security deposit of $12,244.83 on account with Landlord.
No additional deposit shall be required from Tenant.


6.
Extension Option: Tenant shall have one (1) option to extend the lease for a
three (3) year period. The rental rate for the option period shall be at fair
market rates. Tenant shall notify Landlord of its intention to extend the lease
no later than six (6) months prior to the end of the then-current lease term.
All other terms and conditions in Section 5 of the First Amendment to Lease,
dated July 1, 2013 will remain in effect.









All other terms and conditions of the Lease and Amendment shall remain in
effect.
LANDLORD
 
TENANT
Kalberer Company
 
Pixelworks, Inc.
By: /s/ Patrick Gortmaker
 
By: /s/ Steven Moore
Its: President
 
Its: VP & CFO
Date: May 18, 2016
 
Date: May 18, 2016





                                            





